DETAILED ACTION
This Office Action is in response to the application filed on 20 September 2021.
Claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 17 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2014/0071955 A1), hereinafter Du.

Regarding Claim 1, Du discloses a method of wireless communication at a user equipment (UE), comprising: 
obtaining a channel measurement signal from a base station (see paragraphs 2-3; obtaining/send a channel measurement signal/CSI from a base station/AP node); 
identifying channel state information (CSI) based on the channel measurement signal (see paragraphs 2-3; identifying channel state information (CSI)/CSI based on the channel measurement signal/known signal which generates information regarding the channel); and 
providing a CSI report to the base station including the CSI (see paragraphs 2-3; providing/send a CSI report/(CSI report) to the base station/(AP node) including the CSI/CSI), wherein the CSI report further includes an expiration time for the CSI report (see paragraph 10; wherein the CSI report/(CSI report) further includes an expiration time/(CSI timestamp) for the CSI report/CSI report).
Regarding Claim 11, Du discloses an apparatus for wireless communication (see Figure 1A and paragraph 4; an apparatus/(STA1 or 2 as shown in Figure 1) for wireless communication/BSS 100), comprising: 
a processor (see Figure 1A and paragraph 4; a processor/STA contains a processor); 
memory coupled with the processor (see Figure 1A and paragraph 4; a memory coupled with the processor/STA contains a memory coupled with the processor); and 
instructions stored in the memory and operable (see Figure 1A and paragraph 4; STA contains instructions stored in the memory and operable), when executed by the processor, to cause the apparatus to:
obtain a channel measurement signal from a base station (see paragraphs 2-3; obtain/send a channel measurement signal/CSI from a base station/AP node); 
identify channel state information (CSI) based on the channel measurement signal (see paragraphs 2-3; identify channel state information (CSI)/CSI based on the channel measurement signal/known signal which generates information regarding the channel); and 
provide a CSI report to the base station including the CSI (see paragraphs 2-3; providing/send a CSI report/(CSI report) to the base station/(AP node) including the CSI/CSI), wherein the CSI report further includes an expiration time for the CSI report (see paragraph 10; wherein the CSI report/(CSI report) further includes an expiration time/(CSI timestamp) for the CSI report/CSI report).
Regarding Claim 17, Du discloses a method of wireless communication at a base station, comprising: 
obtaining a channel state information (CSI) report from a user equipment (UE) (see paragraphs 2-3; obtaining/send a channel measurement signal/CSI from a user equipment (UE)/STA), wherein the CSI report further includes an expiration time for the CSI report (see paragraph 10; wherein the CSI report/(CSI report) further includes an expiration time/(CSI timestamp) for the CSI report/CSI report); and
processing downlink data for transmission based on the expiration time in the CSI report (see paragraphs 2-3 and 10; processing downlink data/(downlink data) for transmission/send based on the expiration time/(CSI timestamp) in the CSI report/CSI report).
Regarding Claim 27, Du discloses an apparatus for wireless communication (see Figure 1A and paragraphs 3-4; an apparatus/(AP node) for wireless communication/BSS 100), comprising: 
a processor (see Figure 1A and paragraphs 3-4; a processor/AP nodes contains a processor); 
memory coupled with the processor (see Figure 1A and paragraphs 3-4; memory coupled with the processor/AP contains a memory coupled with the processor); and 
instructions stored in the memory and operable, when executed by the processor (see Figure 1A and paragraphs 3-4; AP node contains instructions stored in the memory and operable, when executed by the processor), to cause the apparatus to: 
obtain a channel state information (CSI) report from a user equipment (UE) (see paragraphs 2-3; obtain/send a channel measurement signal/CSI from a user equipment (UE)/STA), wherein the CSI report further includes an expiration time for the CSI report (see paragraph 10; wherein the CSI report/(CSI report) further includes an expiration time/(CSI timestamp) for the CSI report/CSI report); and 
process downlink data for transmission based on the expiration time in the CSI report (see paragraphs 2-3 and 10; process downlink data/(downlink data) for transmission/send based on the expiration time/(CSI timestamp) in the CSI report/CSI report).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Rahman et al (US 2020/0274599 A1), hereinafter Rahman.

Regarding Claim 2, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the channel measurement signal comprises one of CSI-RS, DMRS, or a signal on a physical downlink shared channel (PDSCH)”.
However, Rahman discloses the method, wherein the channel measurement signal comprises one of CSI-RS, DMRS, or a signal on a physical downlink shared channel (PDSCH) (see paragraph 3; wherein the channel measurement/(channel measurement) signal/CSI-RS comprises one of CSI-RS/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the channel measurement signal comprises one of CSI-RS, DMRS, or a signal on a physical downlink shared channel (PDSCH)” as taught by Rahman in the system of Du to correctly estimate the channel between a user equipment (UE) and a base station for efficient and effective wireless communication (see page 1, paragraph 3, lines 1-4 of Rahman).
Regarding Claim 18, Although Du discloses the method as set forth above,
Du does not explicitly disclose “sending a channel measurement signal to the UE, wherein the CSI report includes CSI based on the channel measurement signal, and wherein the channel measurement signal comprises one of CSI-RS, DMRS, or a signal on a physical downlink shared channel (PDSCH)”.
However, Rahman discloses the method, further comprising:
sending a channel measurement signal to the UE (see paragraph 3, 129 and 176; sending/transmit a channel measurement signal/(channel measurement, CSI) to the UE/UE), wherein the CSI report includes CSI based on the channel measurement signal (see paragraph 3, 129 and 176; wherein the CSI report/(CSI report) includes CSI based on the channel measurement signal/channel measurement signal, CSI-RS), and wherein the channel measurement signal comprises one of CSI-RS (see paragraph 3; wherein the channel measurement/(channel measurement) signal/CSI-RS comprises one of CSI-RS/CSI-RS).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending a channel measurement signal to the UE, wherein the CSI report includes CSI based on the channel measurement signal, and wherein the channel measurement signal comprises one of CSI-RS, DMRS, or a signal on a physical downlink shared channel (PDSCH)” as taught by Rahman in the system of Du to correctly estimate the channel between a user equipment (UE) and a base station for efficient and effective wireless communication (see page 1, paragraph 3, lines 1-4 of Rahman).

Claim(s) 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Frenne et al (US 2016/0149679 A1), hereinafter Frenne.

Regarding Claim 3, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the CSI report is provided periodically on a physical uplink control channel (PUCCH), semi-persistently on one of the PUCCH or a physical uplink shared channel (PUSCH), or aperiodically on the PUSCH in response to an uplink grant”.
However, Frenne discloses the method, wherein the CSI report is provided aperiodically on the PUSCH in response to an uplink grant (see paragraph 130; wherein the CSI report/(CSI report) is provided aperiodically/aperiodic on the PUSCH/PUSCH in response to an uplink grant/uplink grant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the CSI report is provided periodically on a physical uplink control channel (PUCCH), semi-persistently on one of the PUCCH or a physical uplink shared channel (PUSCH), or aperiodically on the PUSCH in response to an uplink grant” as taught by Frenne in the system of Du to provide systems and methods relating to improved CSI feedback solutions (see paragraph 73, lines 1-2 of Frenne).
Regarding Claim 19, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the CSI report is obtained periodically on a physical uplink control channel (PUCCH), semi-persistently on one of the PUCCH or a physical uplink shared channel (PUSCH), or aperiodically on the PUSCH in response to an uplink grant”.
However, Frenne discloses the method, wherein the CSI report is obtained aperiodically on the PUSCH in response to an uplink grant (see paragraph 130; wherein the CSI report/(CSI report) is obtained aperiodically/aperiodic on the PUSCH/PUSCH in response to an uplink grant/uplink grant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the CSI report is obtained periodically on a physical uplink control channel (PUCCH), semi-persistently on one of the PUCCH or a physical uplink shared channel (PUSCH), or aperiodically on the PUSCH in response to an uplink grant” as taught by Frenne in the system of Du to provide systems and methods relating to improved CSI feedback solutions (see paragraph 73, lines 1-2 of Frenne).

Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Lee et al (US 2017/0359745 A1), hereinafter Lee.

Regarding Claim 4, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the CSI report is provided aperiodically on a physical uplink control channel (PUCCH) in response to a downlink grant”.
However, Lee discloses the method, wherein the CSI report is provided aperiodically on a physical uplink control channel (PUCCH) in response to a downlink grant (see paragraph 102; wherein the CSI report/(CSI report) is provided aperiodically/aperdiodic on a physical uplink control channel (PUCCH)/PUCCH in response to a downlink grant/DL grant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the CSI report is provided aperiodically on a physical uplink control channel (PUCCH) in response to a downlink grant” as taught by Lee in the system of Du to provide a method for effectively reporting channel status information in a wireless communication system (see page 1, paragraph 3, lines 2-4 of Lee).
Regarding Claim 20, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the CSI report is obtained aperiodically on a physical uplink control channel (PUCCH) in response to a downlink grant”.
However, Lee discloses the method, wherein the CSI report is obtained aperiodically on a physical uplink control channel (PUCCH) in response to a downlink grant (see paragraph 102; wherein the CSI report/(CSI report) is provided aperiodically/aperdiodic on a physical uplink control channel (PUCCH)/PUCCH in response to a downlink grant/DL grant).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the CSI report is obtained aperiodically on a physical uplink control channel (PUCCH) in response to a downlink grant” as taught by Lee in the system of Du to provide a method for effectively reporting channel status information in a wireless communication system (see page 1, paragraph 3, lines 2-4 of Lee).

Claim(s) 5-7, 12-14 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Bendlin et al (US 2018/0110041 A1), hereinafter Bendlin.

Regarding Claim 5, Although Du discloses the method as set forth above,
Du does not explicitly disclose “obtaining downlink data after providing the CSI report”.
However, Bendlin discloses the method, further comprising: 
obtaining downlink data after providing the CSI report (see paragraph 20; obtaining/scheduling downlink data/(DL data) after providing the CSI report/CSI reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “obtaining downlink data after providing the CSI report” as taught by Bendlin in the system of Du to provide methods and associated apparatuses to transmit uplink control information in an uplink shared channel based upon OFDMA waveforms (see page 1, paragraph 3, lines 17-19 of Bendlin).
Regarding Claim 6, Du discloses the method, wherein the downlink data is obtained based on the CSI report when a difference between a base station reception time of the CSI report and a base station transmission time of the downlink data does not exceed the expiration time (see Figures 1A and 3, step 302 and paragraphs 3-4, 10-11 and 24; wherein the downlink data/(DL data) is obtained based on the CSI report/(CSI report) when a difference/subtract between a base station reception time/(AP node CSI timestamp) of the CSI report/(CSI report) and a base station/(AP node) transmission time/(current CSI timestamp) of the downlink data/(DL data) does not exceed/greater the expiration time/predefined CSI lifespan expiration time).
Regarding Claim 7, Du discloses the method, wherein the downlink data is obtained based on parameters other than in the CSI report when a difference between a base station reception time of the CSI report and a base station transmission time of the downlink data exceeds the expiration time (see Figures 1A and 3, step 302 and paragraphs 3-4, 10-11 and 24; wherein the downlink data/(DL data) is obtained based on parameters other than in the CSI report/(based on the last sounding) when a difference/subtracted between a base station reception time/(AP node CSI timestamp) of the CSI report/(CSI report) and a base station/(AP node) transmission time/(current CSI timestamp) of the downlink/(DL) exceeds/(greater than) the expiration time/predefined CSI lifespan expiration time).
Regarding Claim 12, Although Du discloses the apparatus as set forth above,
Du does not explicitly disclose “obtain downlink data after providing the CSI report”.
However, Bendlin discloses the apparatus, wherein the instructions, when executed by the processor, further cause the apparatus to:
obtain downlink data after providing the CSI report (see paragraph 20; obtain/scheduling downlink data/(DL data) after providing the CSI report/CSI reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “obtain downlink data after providing the CSI report” as taught by Bendlin in the system of Du to provide methods and associated apparatuses to transmit uplink control information in an uplink shared channel based upon OFDMA waveforms (see page 1, paragraph 3, lines 17-19 of Bendlin).
Regarding Claim 13, Du discloses the apparatus, wherein the downlink data is obtained based on the CSI report when a difference between a base station reception time of the CSI report and a base station transmission time of the downlink data does not exceed the expiration time (see Figures 1A and 3, step 302 and paragraphs 3-4, 10-11 and 24; wherein the downlink data/(DL data) is obtained based on the CSI report/(CSI report) when a difference/subtract between a base station reception time/(AP node CSI timestamp) of the CSI report/(CSI report) and a base station/(AP node) transmission time/(current CSI timestamp) of the downlink data/(DL data) does not exceed/greater the expiration time/predefined CSI lifespan expiration time).
Regarding Claim 14, Du discloses the apparatus, wherein the downlink data is obtained based on parameters other than in the CSI report when a difference between a base station reception time of the CSI report and a base station transmission time of the downlink data exceeds the expiration time (see Figures 1A and 3, step 302 and paragraphs 3-4, 10-11 and 24; wherein the downlink data/(DL data) is obtained based on parameters other than in the CSI report/(based on the last sounding) when a difference/subtracted between a base station reception time/(AP node CSI timestamp) of the CSI report/(CSI report) and a base station/(AP node) transmission time/(current CSI timestamp) of the downlink/(DL) exceeds/(greater than) the expiration time/predefined CSI lifespan expiration time).	
Regarding Claim 21, Although Du discloses the method as set forth above,
Du does not explicitly disclose “sending downlink data after providing the CSI report”.
However, Bendlin discloses the method, further comprising: 
sending downlink data after providing the CSI report (see paragraph 20; sending/scheduling downlink data/(DL data) after providing the CSI report/CSI reports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending downlink data after providing the CSI report” as taught by Bendlin in the system of Du to provide methods and associated apparatuses to transmit uplink control information in an uplink shared channel based upon OFDMA waveforms (see page 1, paragraph 3, lines 17-19 of Bendlin).
Regarding Claim 22, Du discloses the method, wherein the downlink data is processed based on the CSI report when a difference between a base station reception time of the CSI report and a base station transmission time of the downlink data does not exceed the expiration time (see Figures 1A and 3, step 302 and paragraphs 3-4, 10-11 and 24; wherein the downlink data/(DL data) is obtained based on the CSI report/(CSI report) when a difference/subtract between a base station reception time/(AP node CSI timestamp) of the CSI report/(CSI report) and a base station/(AP node) transmission time/(current CSI timestamp) of the downlink data/(DL data) does not exceed/greater the expiration time/predefined CSI lifespan expiration time).
Regarding Claim 23, Du discloses the method, wherein the downlink data is processed based on parameters other than in the CSI report when a difference between a base station reception time of the CSI report and a base station transmission time of the downlink data exceeds the expiration time (see Figures 1A and 3, step 302 and paragraphs 3-4, 10-11 and 24; wherein the downlink data/(DL data) is obtained based on parameters other than in the CSI report/(based on the last sounding) when a difference/subtracted between a base station reception time/(AP node CSI timestamp) of the CSI report/(CSI report) and a base station/(AP node) transmission time/(current CSI timestamp) of the downlink/(DL) exceeds/(greater than) the expiration time/predefined CSI lifespan expiration time).

Claim(s) 8-9, 15-16, 24-25 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Li et al (US 2014/0044095 A1), hereinafter Li.

Regarding Claim 8, Although Du discloses the method as set forth above,
Du does not explicitly disclose “determining the expiration time based on an interference measurement (IM) signal from the base station”.
However, Li discloses the method, further comprising:
determining the expiration time based on an interference measurement (IM) signal from the base station (see Figure 2 and paragraph 20; determining the expiration time/timestamp based on an interference measurement (IM) signal/(measurement of the interference signal) from/received the base station/base station 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determining the expiration time based on an interference measurement (IM) signal from the base station” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li).
Regarding Claim 9, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the expiration time is determined based on a correlation of interference in relation to a threshold”.
However, Li discloses the method, further comprising:
wherein the expiration time is determined based on a correlation of interference in relation to a threshold (see Figure 2 and paragraph 20; wherein the expiration time/timestamp is determined based on a correlation/link of interference/(interference signal) in relation to a threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is determined based on a correlation of interference in relation to a threshold” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li).
Regarding Claim 15, Although Du discloses the apparatus as set forth above,
Du does not explicitly disclose “determine the expiration time based on an interference measurement (IM) signal from the base station”.
However, Li discloses the apparatus, wherein the instructions, when executed by the processor, further cause the apparatus to:
determine the expiration time based on an interference measurement (IM) signal from the base station (see Figure 2 and paragraph 20; determining the expiration time/timestamp based on an interference measurement (IM) signal/(measurement of the interference signal) from/received the base station/base station 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “determine the expiration time based on an interference measurement (IM) signal from the base station” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li).
Regarding Claim 16, Although Du discloses the apapratus as set forth above,
Du does not explicitly disclose “wherein the expiration time is determined based on a correlation of interference in relation to a threshold”.
However, Li discloses the apparatus,
wherein the expiration time is determined based on a correlation of interference in relation to a threshold (see Figure 2 and paragraph 20; wherein the expiration time/timestamp is determined based on a correlation/link of interference/(interference signal) in relation to a threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is determined based on a correlation of interference in relation to a threshold” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li).
Regarding Claim 24, Although Du discloses the method as set forth above,
Du does not explicitly disclose “sending an interference measurement (IM) signal to the UE, wherein the expiration time is based on the IM signal”.
However, Li discloses the method, further comprising:
sending an interference measurement (IM) signal to the UE (see Figure 2 and paragraph 20; sending an interference measurement (IM) signal/(measurement of the interference signal) to the UE/user equipment 20), wherein the expiration time is based on the IM signal (see Figure 2 and paragraph 20; wherein the expiration time/timestamp is based on the IM signal/(measurement of the interference signal) from/received the base station/base station 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “sending an interference measurement (IM) signal to the UE, wherein the expiration time is based on the IM signal” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li).
Regarding Claim 25, Although Du discloses the method as set forth above,
Du does not explicitly disclose “wherein the expiration time is further based on a correlation of interference in relation to a threshold”.
However, Li discloses the method, further comprising:
wherein the expiration time is further based on a correlation of interference in relation to a threshold (see Figure 2 and paragraph 20; wherein the expiration time/timestamp is further based on a correlation/link of interference/(interference signal) in relation to a threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is further based on a correlation of interference in relation to a threshold” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li). 
Regarding Claim 28, Although Du discloses the method as set forth above,
Du does not explicitly disclose “send an interference measurement (IM) signal to the UE, wherein the expiration time is based on the IM signal”.
However, Li discloses the method, further comprising:
send an interference measurement (IM) signal to the UE (see Figure 2 and paragraph 20; send an interference measurement (IM) signal/(measurement of the interference signal) to the UE/user equipment 20), wherein the expiration time is based on the IM signal (see Figure 2 and paragraph 20; wherein the expiration time/timestamp is based on the IM signal/(measurement of the interference signal) from/received the base station/base station 16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “send an interference measurement (IM) signal to the UE, wherein the expiration time is based on the IM signal” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li).
Regarding Claim 29, Although Du discloses the apparatus as set forth above,
Du does not explicitly disclose “wherein the expiration time is further based on a correlation of interference in relation to a threshold”.
However, Li discloses the apparatus,
wherein the expiration time is further based on a correlation of interference in relation to a threshold (see Figure 2 and paragraph 20; wherein the expiration time/timestamp is further based on a correlation/link of interference/(interference signal) in relation to a threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is further based on a correlation of interference in relation to a threshold” as taught by Li in the system of Du to provide interference coordination (see page 1, paragraph 1 of Li). 

Claim(s) 10, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Li and further in view of Myung et al (US 2019/0268912 A1), hereinafter Myung.

Regarding Claim 10, Although the combination of Du and Li discloses the method as set forth above,
The combination of Du and Li does not explicitly disclose “wherein the expiration time is determined to be a time where the correlation of interference is equal to the threshold”.
However, Myung discloses the method, wherein the expiration time is determined to be a time where the correlation of interference is equal to the threshold (see paragraphs 108 and 154; wherein the expiration time/(expires) is determined to be a time/time where the correlation/connection of interference/interference is equal/equal to the threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is determined to be a time where the correlation of interference is equal to the threshold” as taught by Myung in the combined system of Du and Li to provide a method for adjusting a contention window size in a wireless communication system (see paragraph 8 of Myung).
Regarding Claim 26, Although the combination of Du and Li discloses the method as set forth above,
The combination of Du and Li does not explicitly disclose “wherein the expiration time is a time where the correlation of interference is equal to the threshold”.
However, Myung discloses the method, wherein the expiration time is a time where the correlation of interference is equal to the threshold (see paragraphs 108 and 154; wherein the expiration time/(expires) is a time where the correlation/connection of interference/interference is equal/equal to the threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is determined to be a time where the correlation of interference is equal to the threshold” as taught by Myung in the combined system of Du and Li to provide a method for adjusting a contention window size in a wireless communication system (see paragraph 8 of Myung).
Regarding Claim 30, Although the combination of Du and Li discloses the apparatus as set forth above,
The combination of Du and Li does not explicitly disclose “wherein the expiration time is a time where the correlation of interference is equal to the threshold”.
However, Myung discloses the apparatus, wherein the expiration time is a time where the correlation of interference is equal to the threshold (see paragraphs 108 and 154; wherein the expiration time/(expires) is a time where the correlation/connection of interference/interference is equal/equal to the threshold/threshold).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the expiration time is determined to be a time where the correlation of interference is equal to the threshold” as taught by Myung in the combined system of Du and Li to provide a method for adjusting a contention window size in a wireless communication system (see paragraph 8 of Myung).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsson et al (WO 2019/120520 A1) discloses Technique for Reporting Channel State Information.  Specifically, see page 2, lines 1-8 and page 3, lines 5-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             

/JENEE HOLLAND/           Primary Examiner, Art Unit 2469